DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 13-30  are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al, application no. 2017/0086125, hereinafter known as Seo  in view of Kaur et al, application no. 2017/0142741, hereinafter known as Kaur

As to claim 1, Seo discloses a method for wireless communications at a relay network node in a wireless communications system (Seo, Figure 8-10, relay network), comprising: identifying a hop-count between the relay network node and a network node in the wireless communications system (Seo, Figure 8, [0061-0062]; determining hop count from source UE (Relay Network Node) to relay UE (Network Node); and transmitting the signal over the set of time-frequency resources to the second network node (Seo, figure 8, [0089]-[0093], using determined resources form the resources pool to send signal (discovery signal to second network node UE3 in figure 8). (In instant application relay, network and second node may all be UE parts 205 in figure 2).  Seo does not expressly disclose however Kaur discloses selecting a set of time-frequency resources associated with a hop-count for transmission of a signal to a second network node in the wireless communications system (Kaur, [0336], determining communication metrics including time and frequency resources by a node in a relay node capacity with another device using D2D communication based on hop count);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of selecting a set of time-frequency resources associated with a hop-count for transmission of a signal to a second network node in the wireless communications system as taught by Kaur.  Hop-count is part of path metrics, such as signal strength, path loss, that need be to accounted for in determining resources so transmission in network can be completed without lost or degraded signal.

As to claim 2, Seo discloses generating a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel based at least in part on the set of time-frequency resources, wherein the set of time-frequency resources conveys the indication of the hop-count (Seo, [0066]-[0067], Use of DMRS for sending the signal; [0061]-[0062], the signal is based on and used to convey the hop-count). 

As to claim 3, Seo discloses generating a demodulation reference signal (DMRS) sequence associated with a control channel or a data channel, wherein the DMRS sequence indicates the hop-count (Seo, [0066]-[0067], DMRS to generate signal to convey hop count; DMR customarily comprising Control Channel data in the art). 

As to claim 4, Seo discloses generating a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, or a data channel based at least in part on a generation sequence (Seo, [0066], scrambling sequence (generation sequence) for control information DMRS; figure 5,[0045]-[0046], use of control channel to send control messages such as DMRS), wherein the generation sequence indicates the hop-count (Seo, [0066]-[0067], based on hop count). 

As to claim 5, Seo discloses wherein the generation sequence is a scrambling sequence or a base sequence (Seo, [0066], scrambling sequence (generation sequence) for control information DMRS).

As to claim 8, Seo discloses the method of claim 1.  Seo does not disclose however Kaur discloses further comprising: determining, based at least in part on the hop-count, a resource pattern or a slot structure for the relay network node, downlink resources for the relay network node, uplink resources for the relay network node, a parent network node in communication with the relay network node, a child network node in communication with the relay network node, an access device in communication with the relay network node, or any combination thereof, wherein the slot structure comprises an indication of one or more downlink symbols, uplink symbols, and flexible symbols within a slot (Kaur, [0231]-[0234], configuring a communication pattern, a resource pool for both transmission and reception (uplink, downlink)  based on hop count to send signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of further comprising: determining, based at least in part on the hop-count, a resource pattern or a slot structure for the relay network node, downlink resources for the relay network node, uplink resources for the relay network node, a parent network node in communication with the relay network node, a child network node in communication with the relay network node, an access device in communication with the relay network node, or any combination thereof, wherein the slot structure comprises an indication of one or more downlink symbols, uplink symbols, and flexible symbols within a slot as taught by Kaur.  Resources for communication are commonly determined in the network for UE’s to communication using shared resources so there is minimal interference. 

As to claim 9, Seo and Kaur discloses the method of claim 8.  Seo does not disclose however Kaur wherein the resource pattern or the slot structure is determined based at least in part on a mapping rule (Kaur, [0231], communication pattern (resource pool) based on triggering rule). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of further comprising: determining, based at least in part on the hop-count, a resource pattern or a slot structure for the relay network node, downlink resources for the relay network node, uplink resources for the relay network node, a parent network node in communication with the relay network node, a child network node in communication with the relay network node, an access device in communication with the relay network node, or any combination thereof, wherein the slot structure comprises an indication of one or more downlink symbols, uplink symbols, and flexible symbols within a slot as taught by Kaur.  Resources for communication are commonly determined in the network for UE’s to communication using shared resources so there is minimal interference. 

As to claim 10, Seo and Kaur discloses the method of claim 8.  Seo does not disclose however Kaur wherein the resource pattern or the slot structure is associated with a semi-static resource allocation (Kaur, [0232], Semi-static use of resources pattern depending on plural triggers).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of wherein the resource pattern or the slot structure is associated with a semi-static resource allocation as taught by Kaur.  

As to claim 13, Seo discloses receiving a resource configuration from a control node (Seo, [0095]-[0096], UE configured by control node for resources to process relay communications); and selecting the set of time-frequency resources based at least in part on the resource configuration (Seo, [0089]-[0092], autonomous determination by relay node as to how to choose resources to send signal which may be based on hop count).

As to claim 14, Seo discloses the method for wireless communications at a first network node in a wireless communications system, comprising: receiving a signal from a relay network node in the wireless communications system, the signal indicative of a hop-count between the relay network node and a second network node in the wireless communications system (Seo, Figure 8, [0061-0062]; determining hop count from source UE (Relay Network Node, [0095]-[0096], UE configured by control node for resources to process relay communications); determining a set of time-frequency resources for communication with the relay network node or a child network node based at least in part on the hop-count (Seo, [0089]-[0092], autonomous determination by relay node as to how to choose resources to send signal which may be based on hop count); and communicating with the relay network node or the child network node based at least in part on the set of time-frequency resources (Seo, figure 8, [0089]-[0093], using determined resources form the resources pool to send signal (discovery signal to second network node UE3 in figure 8). (In instant application relay, network and second node may all be AN’s or UE parts 205 in figure 2)

As to claim 15, Seo dicloses receiving, over the set of time-frequency resources, at least one of a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel; and communicating with the relay network node or the child network node based at least in part on one or more of the CSI-RS, the TRS, the SRS, the control channel, the data channel, or the DMRS (Seo, [0066]-[0067], Use of DMRS for sending the signal; [0061]-[0062], the signal is based on and used to convey the hop-count;[0089]-[0093] determined signal used to communicate with plural devices in the network such as child or relay node).

As to claim 16, Seo discloses wherein the set of time-frequency resources indicates the hop-count (Seo, [0089]-[0092], autonomous determination by relay node as to how to choose resources to send signal which may be based on hop count). 

As to claim 17, Seo discloses receiving a demodulation reference signal (DMRS) sequence associated with a control channel or a data channel; and communicating with the relay network node or the child network node based at least in part on the DMRS sequence (Seo, [0066]-[0067], DMRS to generate signal to convey hop count; DMR customarily comprising Control Channel data in the art).

As to claim 18, Seo discloses wherein the DMRS sequence indicates the hop-count(Seo, [0066]-[0067], DMRS to generate signal to convey hop count; DMR customarily comprising Control Channel data in the art).

As to claim 19, Seo discloses receiving at least one of a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, or a data channel associated with a generation sequence; and communicating with the relay network node or the child network node based at least in part on the generation sequence (Seo, [0066], scrambling sequence (generation sequence) for control information DMRS; figure 5,[0045]-[0046], use of control to send control messages such DMRS), wherein the generation sequence indicates the hop-count (Seo, [0066]-[0067], based on hop count).

As to claim 20, Seo discloses the generation sequence comprises a scrambling sequence or a base sequence; and the generation sequence indicates the hop-count (Seo, [0066], scrambling sequence (generation sequence) for control information DMRS; figure 5,[0045]-[0046], use of control to send control messages such DMRS), wherein the generation sequence indicates the hop-count (Seo, [0066]-[0067], based on hop count).


As to claim 21, Seo discloses the method of claim 14.  Seo does not disclose however Kaur discloses determining a resource pattern or a slot structure for communication with the relay network node based at least in part on the hop-count, wherein the resource pattern or the slot structure is determined based at least in part on a mapping rule (Kaur, [0231], communication pattern (resource pool) based on triggering rule). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of determining a resource pattern or a slot structure for communication with the relay network node based at least in part on the hop-count, wherein the resource pattern or the slot structure is determined based at least in part on a mapping rule as taught by Kaur.  Resources for communication are commonly determined in the network for UE’s to communication using shared resources so there is minimal interference. 

As to claim 22, Seo and Kaur discloses the method of claim 21.  Seo does not disclose however Kaur discloses communicating with the relay network node based at least in part on the resource pattern, the slot structure, or a combination thereof (Kaur, [0231]-[0234], configuring a communication pattern, a resource pool for both transmission and reception (uplink, downlink)  based on hop count to send signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of communicating with the relay network node based at least in part on the resource pattern, the slot structure, or a combination thereof as taught by Kaur.  Resources for communication are commonly determined in the network for UE’s to communication using shared resources so there is minimal interference. 

As to claim 23, Seo dicloses the signal is a broadcast signal; and the set of time-frequency resources is associated with the signal or a periodicity of the signal (Seo, figure 8, [0089]-[0093], using determined resources form the resources pool to send signal (discovery signal) to second network node UE3 in figure 8; where the discovery signal is broadcast in the art). 

As to claim 24, Seo discloses wherein receiving the signal comprises: receiving a common channel carrying information related to multiple hop-counts; and communicating with the relay network node or the child network node based at least in part on the common channel (Seo, [0013], commonly used resources for communicating in a relay network). 

As to claim 25, the claim is rejected as applied to claim 1 above by Seo in view of Kaur. 

As to claim 26, Seo and Kaur disclose the method of claim 25. Seo does not disclose however Kaur discloses identifying the hop-count between the relay network node and the network node; and selecting the set of time-frequency resources based at least in part on the hop-count (Kaur, [0336], determining communication metrics including time and frequency resources by a node in a relay node capacity with another device using D2D communication based on hop count);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of identifying the hop-count between the relay network node and the network node; and selecting the set of time-frequency resources based at least in part on the hop-count as taught by Kaur.  Hop-count is part of path metrics, such as signal strength, path loss, that need be to accounted for in determining resources so transmission in network can be completed without lost or degraded signal

As to claim 27, Seo and Kaur disclose the method of claim 25. Seo does not disclose however Kaur discloses the resource configuration is associated with multiple sets of time-frequency resources, and one or more of the multiple sets of time-frequency resources is selectable by the relay network node based at least in part on the hop-count (Kaur, [0336], determining communication metrics including time and frequency resources by a node in a relay node capacity with another device using D2D communication based on hop count. Plural different time-frequency resources determinations are made on different hop counts). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo to include the limitations of the resource configuration is associated with multiple sets of time-frequency resources, and one or more of the multiple sets of time-frequency resources is selectable by the relay network node based at least in part on the hop-count as taught by Kaur.  Hop-count is part of path metrics, such as signal strength, path loss, that need be to accounted for in determining resources so transmission in network can be completed without lost or degraded signal.

As to claim 28-30, the claim is rejected as applied to claim 1-3 respectively above by Seo in view of Kaur. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kaur and further in view of Lee et al, application no. 2014/0198708, hereinafter known as Lee. 

As to claim 11, Seo and Kaur dicloses the method of claim 1. Seo and Kaur do not disclose however Lee discloses transmitting a second signal different from the signal based at least in part on the hop-count (Lee, [0111], determining second signal with an associated SIB (SIB-y) based first signal SIB-X).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo and Kaur to include the limitations of transmitting a second signal different from the signal based at least in part on the hop-count as taught by Lee.  Second or different ID can be used in the art to distinguish between signal being sent in the network, for example, it can distinguish between discovery signal for the relay node or discovery signals the relay node is forwarding for other devices. 

As to claim 12, Seo, Kaur and Lee dicloses the method of claim 11. Seo and Kaur do not disclose however Lee discloses wherein the second signal comprises a system information block (SIB) (Lee, [0111], determining second signal with an associated SIB (SIB-y) based first signal SIB-x).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seo and Kaur to include the limitations of wherein the second signal comprises a system information block (SIB as taught by Lee.  Second or different ID can be used in the art to distinguish between signal being sent in the network, for example, it can distinguish between discovery signal for the relay node or discovery signals the relay node is forwarding for other devices. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claims 1, 14, 25 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM SHARMA/Examiner, Art Unit 2467                                                                                                                                                                                                        
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467